915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Douglas BROWN, Plaintiff-Appellant,v.Lance B. BRACY, Defendant-Appellee.James Douglas BROWN, Plaintiff-Appellant,v.Enoch B. SIMERLY, Defendant-Appellee.
Nos. 90-5522, 90-5539.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
This pro se Tennessee prisoner appeals the district court's orders dismissing two civil rights complaints filed under 42 U.S.C. Sec. 1983.  He requests the appointment of counsel.  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
James Douglas Brown complained that defendant Lance B. Bracy (No. 90-5522) deprived him of protected rights by failing to initiate disciplinary proceedings against members of the Tennessee Bar.  He claimed that defendant Enoch B. Simerly (No. 90-5539) unlawfully denied his requests for copies of motions filed in state court.  Brown sought injunctive and monetary relief.


3
Upon review, we conclude that the district court properly dismissed the complaints under 28 U.S.C. Sec. 1915(d).  Brown's claims are frivolous within the meaning of the statute because they lack an arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


4
Accordingly, the request for appointment of counsel is denied and the district court's orders are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.